 KTRH BROADCASTING COMPANY125action designed to effectuate the policies of the Act. It having been found that theRespondent has refused to bargain collectively with the Union as the exclusive repre-sentative of its employees in the appropriate unit, it will be recommended that theRespondent upon request bargain collectively with the Union.Upon the basis of the above findings of fact, and upon the entire record in the case,Imake the following.CONCLUSIONS OF LAW1.United Steelworkers of America, CIO, is a labor organization within the mean-ing of Section 2 (5) of the Act.2.The following employees of Youngstown Tent and Awning Company, and/orYoungstown Tent and Awning Company, a division of Wagner Awning and Manu-facturing Company, Youngstown, Ohio, constitute a unit appropriate for the purposeof collective bargaining within the meaning of Section 9 (b) of the Act: all hourlyemployees excluding all office and plant clerical employees, professional employees,guards, and supervisors as defined in the Act.3.On December 2, 1954, United Steelwoikers of America, CIO, was the exclusivebargaining representative of the employees in the aforesaid appropriate unit in ac-cordance with the provisions of Section 9 (a) of the Act.4.By refusing on January 12, 1955, and at all times thereafter, to bargain col-lectivelywith the Union as the exclusive representative of all its employees in theaforesaid unit, Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (5) of the Act.5.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]KTRHBroadcasting CompanyandNationalAssociation ofroadcastEmployees and Technicians,CIO.'Case No. 39-CA-311.July 13,1955DECISION AND ORDEROn October 6, 1953, Trial Examiner Lloyd Buchanan issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged and was engaging in unfair labor practices inviolation of Section 8 (a) (1) and (5) of the Act and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent filed exceptions to the Intermediate Reportand a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error Was committed. Therulings are hereby aflirmed.2The Board has considered the Intermedi-iThe naive of the Chaiguig'Union was National Association of Bioadeast Engineersand Technicians, CIOfending the heating, the naine was changed to read as appearsin the title2The Respondent contends that it was prejudiced by the Trial Examiner's ruling quash-ing subpenas for two of the L'oaid's employeesWe do not agree that this ruling de-prived the Respondent of a fan heating because (1) the Respondent did not comply withthe iequiiements of Section 10287 of the Board's Rules and Regulations,Series 6, ao113 NL1[B No. 13. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDate Report, the Respondent's exceptions and brief, and the entire rec-ord in this case, and hereby adopts the Trial Examiner's findings,conclusions, and recommendations with the following modificationsand additions:1.The Trial Examiner found, and we agree, that Chief EngineerMullan's threats of loss of various employee benefits, if the Unionshould emerge successful, made to Sevier, Parker, Byrd, and McDanielon December 30 and 31, 1952, and Mullan's simultaneous interroga-tions of the same employees and of employee Parkerson constitutedunfair labor practices within the meaning of Section 8 (a) (1) of theAct.'We also find, as did the Trial Examiner, that Smith's' friendlywarning to McDaniel that "they are out to get you at all costs" was athreat interfering with McDaniel's right to engage in union activityand likewise violative of Section 8 (a) (1).We also agree with the Trial Examiner that the interrogations ofMcDaniel by Herndon and Orr in December 1952, and the interroga-tion of Parkerson by Orr on January 6, 1953, constitute violations ofSection 8 (a) (1) under the circumstances of this case. In arrivingat this conclusion, we have considered that the interrogators were thetwo highest officials of the respondent; that the interrogations oc-curred at or about the same time that Mullan's threats and interroga-tions took place and within a day or two before and several days afterthe Union's demand for recognition was made ; and finally that one ofthe persons questioned, McDaniel, was the known chief adherent ofthe union movement in the Respondent's organization.'2.However, we do not agree with the Trial Examiner that the Re-spondent's refusal to bargain with the Union or to recognize it as thebargaining representative of a majority of the Respondent's employeesconstituted a refusal to bargain within the meaning of Section 8 (a)(5) of the Act.On January 2, 1953, Union Representative Favara, together withemployees Parker and McDaniel, called on General Manager Herndonand made a claim of majority representation in the appropriate unit.Herndon said the Union would have to prove the majority. Favarareplied that he would at a Board-directed election.Favara also toldHerndon at this time that Supervisor Mullan had been interferingwith union activities and asked that Herndon restrain him.Herndonsaid that Mullan was acting without authorization and that he wouldinstructMullan to stop such interference.Favara then filed a repre-amended,in order to obtain the testimony of these witnesses,and (2)the matters whichthe Respondent offered to prove by these Board employees' testimony are not materialto the issue of the Respondent's liability.Ridge Tool Company,102 NLRB 512,at 513;Mackie-Lovejoy Manufacturing Co.,103 NLRB 172, at 173;Clearfield Cheese Company, Inc.,106 NLRB 417.'We find Smith to be a supervisor, as did the Tilal Examiner.*Blue Flash Express,Inc,109 NLRB 591 ;N. L R B v Syracuse Color Press, Inc,209 F. 2d 596(C. A 2), enfg 103 NLRB 377 KTRH BROADCASTING COMPANY127sentation petition at the Board's offices.The same afternoon the twogroups met again, with the Respondent's attorney also present, andafter some discussion all parties agreed to await Board procedures forholding an election.Five days later, on January 7, Favara and an-other union representative called on Herndon and told him that theUnion had withdrawn its petition because of the Respondent's inter-ference, threats, and promises and that they were prepared to provethe Union's majority status by signed authorization cards.Herndonrefused to accept or examine the cards.The following day the Re-spondent's attorney stated to the Union's representatives that the onlyway to prove the majority was by an election and that if the Unionwas certified the Respondent would bargain with it. Thereupon, theUnion filed unfair labor practice charges. In these circumstances, thequestion confronting the Board is: Did the Respondent on and afterJanuary 7 refuse to accept the authorization cards as proof of majorityand insist upon an election because it had a good-faith doubt of theUnion's majority or did it do so out of a "desire to gain time to takeaction to defeat the union's majority. . .."?6Ordinarily, when faced with a union's demand for recognition asbargaining representative of employees in an appropriate unit on thebasis of signed authorization cards, an employer may lawfully rejectthe union's demand and insist that it prove its majority in a secretelection conducted under Board auspices.'However, the Board'selection machinery exists for the purpose of ascertaining the desires ofemployees as to a bargaining representative. It is not intended to bea shield behind which an employer may engage in a campaign of un-fairlabor practices to destroy the union's majority.For that reasonwhen, as stated in theJoy Silk Millscase,' the refusal to recognize theunionis due "to a desire to gain time to take action to defeat theunion's majority, the refusal is no longer justifiable and constitutes aviolation of the duty to bargain set forth in Section 8 (a) (5) of theAct."But whether, in any given case, the employer is legitimately orillegitimatelymotivated in asking for an election, whether he sin-cerely or insincerely expresses doubt as to the union's status, dependsin the final analysis upon all the facts and circumstances of that case.There is no simple yardstick by which a good- or bad-faith determina-tioncan be made.The Board is perforce compelled to weigh all theevidence in the particular case, including the character and extent ofthe unfair labor practices, and the sequence of events, before makinga finding of good- or bad-faith refusal to bargain.9O Joy Silk, Mills, Inc v N. L. RB, 185 F 2d 732, 741 (C. A, D C).7A. L Gilbert Company,110 NLRB 2067.8 Joy SilkMills,Inc v. N. L It B, supraoA.L. Gilbert Company,sup) a 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe dissent's position, in substance is that as soon as it becameapparent that the Union's attempt to organize the Respondent's tech-nical department employees was meeting with success, the Respondentembarked upon an unlawful campaign to thwart self-organization byunlawful means.There is no direct evidence of any such campaign.The above set forth position of the dissent rests entirely upon aninference drawn from the unfair labor practices themselves.A care-ful analysis of this evidence does not, in our opinion, justify theinference.We have found that the Respondent is responsible for the followingunfair labor practices: (a) On December 30 and 31, 1952, SupervisorMullan interrogated several of his subordinates as to union mattersand also threatened them with loss of employee benefits if the Unionshould become the employee representative; (b) on December 31,1953, President Orr and General Manager Herndon asked employeeMcDaniel, the leading proponent of the Union, some questions aboutthe latter organization; (c) on January 1, 1953, Supervisor Smithsaid to McDaniel, "Mac, lay off the union there. They will get youat all cost.They are out to get you"; and (d) on January 5 or 6, 1953,President Orr asked employee Parkerson, "What is this I hear aboutthe union, Ed ?" 10In order to evaluate the above unfair labor practices it is necessaryto understand the supervisory setup of the Respondent.At the top ofthe supervisory hierarchy is President Orr.Beneath him is GeneralManager Herndon. Subordinate to Herndon are Chief Studio Engi-neer Mullan, who is in charge of about 8 studio technicians, and ChiefTransmitter Engineer Hiner, who supervises the work of about 4technicians at the transmitter several miles from the studio.AssistantChief Engineer Smith is, as his title indicates, Mullan's assistant.Mullan and Smith are technicians who supervise other technicians.Neither is a policymaking official; neither has any responsibility forthe Respondent's labor relations.Mullan committed serious violations of Section 8 (a) (1) in threat-ening some of his subordinates with loss of employee benefits and in"In his recital of events, Member Murdock iefers to the fact that Manager Herndonrefused to continue helping McDaniel sell fences because of his organizational activityIt should be pointed out that the Trial Examiner did not find this to be an unfair laborpracticeNor do weMember Murdock also refers to the talk made to employees by Herndon on January 1,1953These employees were assembled at McDaniel's suggestion and upon his invitationin older that the men might discuss their guevances with HerndonDuring the freeand Bank discussion that ensued, one of the employees asked i,hat eflect Mullan's threatswould have upon the existing bonus and pension planHeindmr replied that under thelaw he could not answer that question, but that at the Houston Chronicle, the parentcompany, the unionized men did not have such benefits, which was trueDuring thismeeting Ilerndon told the men that the Respondent could not grant them a wage increase.Under all the circumstances, we do not find Herndon's remark about bonus and pensionbenefits coercive, and therefore do not adopt the Tiial Examiner's finding that it wasunlawful KTRH BROADCASTINGCOMPANY129interrogating them about the Union.But there is absolutely no evi-dence that he was acting at the instigation or with the knowledge orauthority of responsible officials of the Respondent. In fact, the evi-dence is to the contrary.Herndon, a credible witness, testified withoutcontradiction that all supervisors, including Mullan, had been repeat-edly instructed not to interfere With organizing activities of employees.When, at the January 2 meeting of union representatives and Herndon,Union Representative Favara brought up the question of Mullan'sthreats, Herndon replied that Mullan had acted without authorizationand that he Would Instruct Mullin to discontinue it, a promise Whichhe kept.The fact that Mullen acted without authority and contraryto instructions cannot, under the doctrine ofresponcleat superior,re-lieve the Respondent of responsibility for his conduct, but it does serveto destroy any inference that Mullan was acting as part of a campaignto destroy the Union's representation by unlawful means.The rema suing unfair labor practices are not substantial and scarcelyrevelatory of any campaign. As to the unfair labor practices set forthin (b) above, these occurred in the following circumstances.OnDecember 31,1953, employee McDaniel, who was a leader in the Union'sorganizing activities, initiated a conversation with Herndon, Withwhom he was on friendly terms, about the fencing which he was selling.After Ilerndon said he would not help with the sale of the fencing,lie asked McDaniel if he was active in behalf of the Union and thename of the T'nion.McDaniel answered both questions.Herndonalso asked how many men had signed authorization cards.McDanielrefused to tell him the number, but didsaya majority.Herndon thenasked McDaniel if the latter would sit down and discuss some of thegrievances of the men and why they wanted to join a union.McDanielassented and the two men discussed employee grievances for severalhours.During this conversation President Orr happened into therooin.Upon being apprised of the matter under discussion, Orr askedhow many of the men had joined the Union or had signed authorizationcards.McDaniel refused to tell him. Orr then asked the name of theUnion.McDaniel gave him the name and also said that the Unionhad a majority.Orr also wanted to know what was on the authoriza-tion cards that the men signed and McDaniel told him. Orr then leftand Herndon and McDaniel continued their discussion." At its close,McDaniel suggested that Herndon meet with the men themselves todiscuss grievances.Herndon agreed.It is pertinent to note that neither Herndon nor Orr made anythreats to McDaniel, that neither sought to learn the identity of other11McDaniel also testified : "I told them [ITeindon and Ore] as long as there wasn't anydrasticmeasures taken on the company's pact, nothing would be done about itWehadn't filed a petition yetAs a mattes of fact, the representative hadn't gotten downhere yet, and «e would like to discuss it and talk it over, and if something could be done,that we would be glad to work.with you " 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembers of the Union, and that McDaniel was so little coerced by theinterrogation that he continued his discussion about grievances withHerndon for several hours and at the close of the meeting suggestedtoHerndon that the latter meet with all the employees to discussgrievances, which was done, the invitations being extended by McDan-iel.Moreover, although McDaniel attended the January 2 union con-ference with Herndon, at which Union Representative Favara com-plained about Mullan's conduct, neither Favara nor McDaniel appar-ently thought there was enough substance to the interrogation byHerndon and Orr to justify a complaint.On January 1, 1953, Assistant Chief Studio Engineer Smith saidtoMcDaniel, "Mac, lay off the union there. They will get you at allcosts.They are out to bet yon." Despite his title, Smith workedalong with the technicians in the department.Whether he was a su-pervisor is an exceedingly close question.Neither the Union nor theRespondent were very certain as to his status. In any event, he wasa trusted friend of McDaniel.On December 29, 1952, McDaniel con-fided to him that the Union had a majority and Smith answered thathe was glad because if the others received a wage increase, he wouldalso.In this context, it is extremely difficult to decide whether in tell-ing McDaniel to "lay off the union" he was acting as a representativeof management threatening him with loss of position or as a friendwarning him against management.McDaniel himself testified thathe wasn't sure in which capacity Smith spoke.McDaniel's contempo-raneous conduct indicates, however, that he did not regard Smith'sconduct as a hostile act.Thus, McDaniel made no mention of Smith'sconduct at the meeting with Herndon the following day, and on Jan-uary 3, Smith attended a union meeting at McDaniel's invitation andwas asked by the latter to join.On January 5 or 6, 1953, Orr came into the control room and askedemployee Parkerson the single question : "What is this I hear aboutthe union, Ed ?" Parkerson replied that it was a mess and that he hadbecome convinced since the union representative had arrived that theUnion didn't have much to offer and that he could do better bargain-ing for himself or with other employees without a union.Unless we were to hold, contrary to precedent, that the commissionof unfair labor practices by an employer automatically precludes theexistence of a good-faith doubt as to a union's majority status,12 wedo not believe that a finding of bad-faith refusal to bargain is justi-""In so holding,we do not mean to imply that,under other circumstances the existenceof unfair labor practices on the part of an employer would necessarily indicate that hewas acting in bad faith in insisting on an election as proof of the representative statusof a union claiming bargaining rights.Determination of the employer's good or badfaith depends on the particular facts in each case "The Cuffinan Lumber Company, Inc,82 NLRB 296,299.See Member Murdock's dissenting opinion in the same case at page 302.Beaver Machine&Tool Co, Inc,97NLRB 33;Chamberlain Corporation,75 NLRB1188;Roanoke Public Warehouse,72NLRB 1281. KTRH BROADCASTINGCOMPANY131fled on the facts in this case.Neither separately nor collectively dothe unfair labor practices found evidence a plan,a campaign, or aconspiracy to destroy the Union's majority by unlawful means. Theonly serious unlawful acts were committed by a minor supervisorwithout authority and contrary to instructions.General ManagerHerndon pointed this fact out to the union representative and thecommittee of employees who called upon him to request recognitionseveral days later.Other unfair labor practices, whether considered together or sepa-rately, were insubstantial in character.The union representatives atthe January 2 meeting with Herndon, although aware of all of themexcept the Parkerson incident which occurred later, apparently didnot think they were substantial enough to warrant a complaint toHerndon or a refusal to agree to an election. It is also significantthat, between the dates the Union filed and withdrew its representa-tion petition, the Respondent committed no unfair labor practices ex-cept for Orr's single query of employee Parkerson, "What is this Ihear about the union, Ed?" 13Upon consideration of all the evidence, including the Respondent'sconduct both before and after January 7, 1953, we are not convincedthat in insisting upon a Board-conducted election as the means bywhich the Union should prove its majority status, the Respondentwas motivated by a "desire to gain time to take action to defeat theunion's majority" rather than by a good-faith doubt of the Union'smajority.Accordingly, we shall dismiss that part of the complaintwhich alleges that the Respondent violated Section 8 (a) (5) of theAct.ORDERUpon the entire record in this case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, KTRH Broad-casting Company, Houston, Texas, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a) Interrogating and threatening employees concerning unionaffiliation and activities in a manner constituting interference, re-straint, or coercion in violation of Section 8 (a) (1) of the Act.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist labor organizations, to bargaincollectively through representatives of their own choosing, and to'The extentof an employer's unfair laborpracticesafter asking for an election is notdeterminative,but is certainly a relevant and important factor bearing on his motiva-tion in refusingto recognizea union without an election.Pyne Mould4ng Corporation,110 NLRB 1700 ;Marr Knitting,Inc.,90 NLRB 479. 132DECISIONSOF NATIONALLABOR RELATIONS BOARDengage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any or allof such activities, except to the extent that such right may be af-fected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8 (a) (3)of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its studio and transmitter in Houston, Texas, copies ofthe notice attached hereto marked "Appendix A." 14 Copies of saidnotice, to be furnished by the Regional Director for the SixteenthRegion, shall, after being duly signed by the Respondent's repre-sentative be posted by the Respondent immediately upon receipt there-of, and be maintained by it for sixty (60) consecutive days thereafter,in conspicuous places, including all places where notices to its em-ployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for the Sixteenth Region inwriting, within ten (10) clays from the date of this Decision andOrder, what steps have been taken to comply herewith.MEMBER MURDOCK, concurring in part and dissenting in part:I agree with the majority that the Respondent through its chiefengineer, Mullan, "committed serious violations of Section 8 (a) (1)in threatening some of his subordinates with loss of employee bene-fits and in interrogating them about the Union." I also agree that theRespondent through its president, Orr, and general manager, Hern-don, violated Section 8 (a) (1) of the Act by interrogating the techni-cal department employees concerning their union activities and sym-pathies under the rule of law set forth by the majority in theBlueFlash Expressdecision.lsI further agree that the Respondent's dis-avowal of such conduct by its authorized agents, published to theemployees onlyafterthe Union had filed charges with the Board,was insufficient to neutralize this conduct. In view of these unan-imous findings of the Board, I cannot agree with the conclusion ofmy colleagues in the majority that the Respondent, despite such sub-stantial and irrefutable evidence of an intention to thwart the pro-cesses of the Act, was nevertheless acting on the basis of a good-faith doubt of the Union's majority when it refused to bargain withthe Union on January 2, 1953. If the facts in this record are in-sufficient to convince the majority of the Respondent's bad faith in"In the event that this Order is enforced by a dociee of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Deciee of the United States Court of Appeals, Enfoicing an Orden15109 NLRB 591. KTRH BROADCASTINGCOMPANY133requesting an election I do not know what facts could persuade themotherwise.A full statement of these facts follows : The Union began its organi-zational drive among employees of the Respondent's technical depart-ment in September 1952.There were about 12 employees in thisunit-8 located at the studio and 4 at the transmitter station.ByDecember 30, 1952, eight employees had filed cards designating theUnion as their bargaining representative.Lester A. Mullan was theRespondent's chief engineer in immediate charge of the eight employ-ees at the studio.On December 30 Mullan called two technicians,Parker and Sevier, individually to his office.Mullan asked Parker ifhe favored the Union, how many of the engineers had signed cards,and whether the cards had already been turned over to the Board.Mullan then told Parker that if the Union came in the men would notget the pensions, Christmas bonus, or sick leave which they were ac-customed to receive.As to Sevier, Mullan asked him whether he hadsigned with the Union and told him that he had better take into con-sideration his bonus and his pension rights and whether these wouldstillbe fortheominQ in the event the station went union.On thesame day Mullan asked Parkerson, another employee, whether he hadsigned a union card and why he thought they needed a union. Onthe following day Mullan called the most active union adherent,McDaniel, to his office and questioned him with regard to his unionactivities.Upon McDaniel's display of reluctance to answer thesequestions,Mullan threatened McDaniel with the loss of bonus andpension rights, adding, in this instance, a threat that McDaniel wouldlose free time off which had been granted him to attend his wife whowas expecting a baby.These attempts on the part of the Respondent to coerce its employeesinto abandoning the Union were not, as the majority concedes, thetotal of the Respondent's conduct restraining and interfering withits employees in the rights guaranteed them by Section 7 of the Act.Thus, on January 1, Julius L. Smith, Mullan's assistant, told McDanielthat he had better "lay off" the union activity and "that they will getyou at all cost."Without reversing the Trial Examiner's findingthat Smith was a supervisor, the majority states that his supervisorystatus is "an exceedingly close question" and that McDaniel did notregard this statement as "a hostile act."As Mullan's assistant, withthe title of assistant chief engineer, Smith received from $10 to $33more per week than the other studio engineers; he relieved Mullanwhen the latter was absent; he detailed men to perform maintenanceand other work; he assigned men from one job to another; he goldthem what to do and sometimes how to do it; and he worked regularhours rather than a rotating shift as did the other studio engineers. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt was Smith who telephoned Parker to tell him that Mullan wanted tosee him on December 30, the day Parker was interrogated by Mullan.It was also Smith who told McDaniel that Mullan wanted to see himon December 31, the day McDaniel was interrogated.This evidenceand other criteria set forth and fully discussed in the IntermediateReport led the Trial Examiner to conclude that Smith was "in facta supervisor within the meaning of the Act." I am unable to minimize,as does the majority, the position Smith held as a supervisor andspokesman for the Respondent.McDaniel was the leading adherentof the Union and he was told by the person who assisted in the dailysupervision of the studio that the Respondent would "get" him if hepersisted in his union activities.Whether the threat was deliveredin belligerent tones or as a friendly warning, its coercive effect, as theTrial Examiner found, remained the same. It seems to me thatMullan's conduct set forth above, Smith's threat, and the conduct ofOrr and Herndon, which I shall now discuss, were all directed to theaccomplishment of one objective, the dissipation of the Union'smajority.McDaniel, the record shows, was subjected not only to the threatsand interrogation of Mullan and Smith; both Herndon, the studiomanager, and Orr, the president of the Respondent, similarly at-temped to dissuade him from continuing his organizational activities.Before the advent of the Union, McDaniel had received some assist-ance from Herndon in connection with an outside job involving thesale of fencing.After completing his work on December 31, McDanielasked Herndon whether the latter had made any progress on Mc-Daniel's behalf in securing an order for fencing from another broad-casting company.Herndon replied that McDaniel should not expectany help in view of his organizational activities.The Trial Examinerfound that this statement was not a violation of Section 8 (a) (1).Whether or not the Trial Examiner should be affirmed as to this issue,certainly Herndon's statement is competent evidence as to Herndon'sand therefore the Respondent's good or bad faith in refusing tobargain with the Union 2 days later on January 2, 1953.Was theRespondent, as the majority finds, motivated only by a sincere doubtas to the Union's bargaining status?Does not Herndon's statementtoMcDaniel indicate, at least, that the Respondent was interested indissuading McDaniel from continuing his activities on behalf of theUnion?And should this evidence be completely disregarded in de-termining whether the Respondent was "legitimately or illegitimatelymotivated" in demanding an election? I cannot agree that a yard-stick which minimizes all of the Respondent's unfair labor practicesand shears away all other evidence is the proper method to determinegood or bad faith in cases of this kind. KTRH BROADCASTING COMPANY135The record shows that Herndon immediately after the above inci-dent interrogated McDaniel for 4 hours behind locked doors, question-ing hint about his union activities, if he were active in the Union, whatthe name of the Union was, and how many men had signed union cards.During this discussion Orr, the Respondent's president, entered theroom by means of a pass key. Informed that union activities wereunder discussion, Orr himself questioned McDaniel as to the numberof union members, the number of technicians who had joined or signedauthorization cards, the name of the Union, and what statements werecontained in the authorization cards.Then, in the presence ofMcDaniel, Orr suggested to Herndon that the only way to change themen's minds as to the necessity for a union was to write the CIO andtell them that they wanted to get out of the Union. Indeed, the Re-spondent offered in evidence a letter dated February 13, 1953, signedby 6 employees, 3 of whom had signed cards for the Union, and whichdeclared that they did not desire representation by the Union and thatthose who had signed cards were revoking the same. Does this evidencesupport the majority's finding that the Respondent on January 2,1953, sincerely expressed doubt as to the Union's majority and was notat all motivated by a desire to destroy that majority, a majority whichwas, in fact,destroyed by the very method suggested to Herndon bytheRespondent's president, Orr, in the presence of McDaniel onDecember 31?On January 1, 1953, Herndon met with the employees of the tech-nical department in Orr's office.At that meeting, as the Trial Ex-aminer found, Herndon asked what some of the grievances were, andsuggested the possibility of "sav[ing them] . . . from having to paydues," and of keeping the Union out.When mention was made of thefact that employees had been threatened with the loss of benefits ifthe Union came in, Herndon did not take the opportunity to repudiateon behalf of the Respondent such unlawful conduct. It was not untilJanuary 19, 1953, more than 2 weeks later and fully a week after theUnion had actually filed charges in this very case, that the Respondentbelatedly saw fit to publish a "disavowal" of unlawful conduct by itssupervisors.On this occasion, when Mullan's threats were uppermostin the minds of the employees, Herndon not only deliberately refrainedfrom quieting their fears, but added by implication his threats to thoseexpressed directly by Mullan.While stating that it was against thelaw to make threats or promises, he pointed out at the same time thatthe union employees of the Houston Chronicle, the newspaper corpora-tion which wholly owns the Respondent, did not enjoy Christmasbonus or pension benefits received by the Respondent's technical staff,benefits that Chief Engineer Mullan had specifically threatened would379288-56-vol 113-10 136DECISION'S OF NATIONAL LABOR RELATIONS BOARDbe taken away from the employees if they persisted in their unionadherence.The Trial Examiner found that Herndonn's statement con-veyed a half-truth and an implied threat that the employees wouldsniffer a loss by having a union. Such a statement, the Trial Examinerheld, constituted interference, restraint, and coercion of employees inthe exercise of rights under the Act. The majority, however, finds thatHerndon's implied threat was made during a "free and frank discus-sion" and that his reference to the loss of benefits by union employeesat the Houston Chronicle was "true."As the Trial Examiner found,Herndon spoke not the whole truth, but a half-truth.The recordshows that employees at the Houston Chronicle chose higher weeklycompensation in lieu of these other employee benefits. I do not believethat a statement as misleading as Herndon's to these employees,already coerced by Mullan's threats, can be elevated to the dignity ofa truth. I would, contrary to the majority, affirm the Trial Examiner'shiding that this statement of Herndon's was an additional violation ofSection 8 (a) (1) of the Act. In any event, Ierndon's conduct, in my,opinion, sufficiently disproves the majority's contention that Mullanwas "acting without authority and contrary to instructions."In assessing the "character and extent of the unfair labor practices,and the sequence of events,"in this case it is important,it seems to me,to bear in mind that the Respondent's extensive acts of interrogationand threats of reprisal occurred mainly between December 30,1952, andJanuary 1, 1953, at the very peak of the Union's organizational drive;that fully one-half of the employees in the unit were directly threat-ened and interrogated, particularly the most active union adherent, andvirtually all of the employees in the unit were indirectly threatened andinterrogated by the Respondent's highest officials during this shortperiod; that 3 of the 8 employees who had selected the Union as theirrepresentative subsequently repudiated their designations as a resultof such unlawful conduct.On January 2, 1953, when the Union in-formed the Respondent of its majority status and requested bargain-ing,Herndon was told specifically by the Union that Chief EngineerMullan had been threatening and coercing its employees.As indicatedabove, not until January 19, 1953, more than 2 weeks later and afterthe Union had filed charges with the Board, did the Respondent pub-lish a disavowal notice. In this manner Herndon, who had himself en-gaged in the coercive conduct set forth above, carried out the "promise[of January 2] which he kept" to the Union to instruct Mullan to stopengaging in similar conduct.The fact of the matter is that by thetime the Respondent belatedly published its disavowal noticetheUnion had already lost its majority because of the Respondent's un-fair labor practices.At that point, certainly, a free election was notpossible and it was not possible because of the Respondent's conduct. KTRH BROADCASTING COMPANY137The majority's decision that the Respondent was motivated in ask-ing for an electiononly by a good-faith doubtof the Union'smajoritystatus on January 2 rests upon two grounds.First, while conceding that Chief Engineer Mullan's unfair laborpractices were "serious,"themajority reaches the astonishing con-clusion that this chief engineer,in directcharge of b of the 12 em-ployees in the unit,was a "minor supervisor"; that heacted "withoutauthorityand contraryto instructions" ;and that his unfair labor prac-tices are therefore not relevant in assessing the Respondent'smotiva-tion in refusing to bargain with the Union.It seems to me too ob-vious to require argument that the sole individual responsible to theRespondent for the supervision of the technical employees at thestudio, who comprised two-thirds of the appropriate unit, was so faras these employees were concerned their immediate boss, whose favorwas to becourted and displeasure feared.The record is perfectly clearthat theydid, indeed,fear his threats and that these fears were com-municated to Herndon.The latter,however, took no effective actionto allay these fears,adding, rather,his own threats to Mullan's to in-crease the employees'anxiety about their Christmas bonus and pensionbenefits.There is, moreover,uncontraclicted testimony,as the TrialExaminer found,that when McDaniel told Herndon what Mullanhad said on the morning of December 31, Herndon"wouldn't confirmit or deny it." If Mullan was, as the majority finds,proceeding con-trary to instructions,certainly the employees knew nothing aboutthese instructions until the Respondent had reason to believe theUnion's majority had already been destroyed.What theylearned inconversations with Herndon and Orr should have, it seems to me,alerted them to the contrary.I do not know what principle of law themajority relies upon in finding the Respondent responsible for its chiefengineer's unfair labor practices while at the same time relieved of theburden of such unfair labor practices when all the evidence in therecord is assessed to determine Respondent's actual, as distinguishedfrom its declared,motivation.I do not believe the doctrine of re-spo'uleat superioris subject to this novel dichotomy.Mullan's con-duct unquestionably played its part in dissipating the Union's ma-jority.To find,as the majority does, that such conduct is irrelevantin determining whether the Respondent only a few days later actedin good faith is to permit the Respondent to enjoy the fruits of its ownunfair labor practices,perpetrated by its chief engineer.Second, themajority findsthat all other unfair labor practices were"insubstantial in character."I have set forth above the nature andextent of these unfair labor practices,includingSmith's friendlythreat that the respondent would"get" McDaniel,the leading unionadherent, "at all cost,"Herndon's exhaustive interrogation of this 138DECISIONSOF NATIONAL LABOR RELATIONS BOARDsame employee, Herndon's implied threats to all the employees in thetechnical depart ment, Orr's interrogation, and other evidence of Re-spondent's motive in refusing to bargain with the Union on January2.The substantiality of these unfair labor practices does not seem tome to be open to question. Indeed, the majority's very finding thatthe Respondent's interrogation of its employees violates Section 8 (a)(1) of the Act is necessarily an affirmance rather than a rejection ofthis conclusion.In theBlue Flash Expressdecision 18 a majority ofthis Board, including the members of the majority in this case, wentto great lengths, over the dissenting opinion of Member Peterson andmyself, to reverse theStandard-Coosa-Thatcherdecision 14 and to holdthat they would not find interrogation unlawful, which"when viewedin the context in which the interrogation occurred,falls short of in-terference or coercion."Presumably, the majority has found in thiscase that I-Ierndon's and Orr's interrogation was actually coercive,carrying implied threats of reprisal against those employees ques-tioned.How then can the majority, consistent with theBlue FlashExpressdecision, now hold that interrogation of this type is "insub-stantial" ?The majority appears to place some reliance on the circumstancethat all of the Respondent's unfair labor practices, with one excep-tion, occurred before rather than after the Union's request to bargainon January 2, 1953. This would appear to be a reaffirmance of a legaltheory advanced for the first time in theA. L. Gilbertdecision," whichI believed had been discarded by the Board inWheeling Pipe Line,Inc.,a later decision.19As member Peterson and I pointed out in ourdissenting opinion inGilbert,a theory, which minimizes unfair laborpractices that occur before the employer's refusal to bargain on theground that other unfair labor practices did not occur after the re-fusal, is an incorrect interpretation of theJoy Silk Millsrule andwould lead to the dismissal of unfair labor practice charges where theemployer had done as much as possible to destroy the union's major-ity before it made its request for recognition and bargaining.All ofthe evidence in a particular case underJoy Silk Mills,and indeed,underHarr Knitting Inc.,20cited by the majority, must be totaled to,determine whether the whole of it is sufficient to warrant a conclusionof bad faith.It seems to me that the evidence I have set forth above preponder--ates overwhelmingly in favor of the conclusion that the Respondentdid not refuse to bargain with the Union solely because it honestly16Supra.17 85 NLRB 1358's Supra.'-Ill NLRB 244.aSupra KTRH BROADCASTINGCOMPANY139doubted the Union's majority.Unlike the majority, I am convincedthat the extensive unfair labor practices of this Respondent suffi-ciently proves that the Respondent on January 2, 1953, was motivatedby a desire to delay or avoid completely its statutory duty to bargainwith the majority representative of its employees.21 I would there-fore affirm the Trial Examiner's findings that the Respondent has vio-lated Section 8 (a) (5) and (1) of the Act.MEMBERS PETERSON and LEEDOM took no part in the considerationof the above Decision and Order.21The majority cites my dissenting opinion inCuff man Lumber Company, Inc.,supra,in support of their conclusion hereI have carefully reviewed the facts in theCuff mancaseand find that those facts are entirely different from those in the instant caseAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT interrogate or threaten employees concerningunion affiliation or activities in a manner constituting interference,restraint, or coercion in violation of Section 8 (a) (1) of the Act.NE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist National As-sociation of Broadcast Engineers and Technicians, CIO (alsoknown as National Association of Broadcast Employees and Tech-nicians,CIO), or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the Act.KTRII BROADCASTING COMPANY.Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must notbe altered,defaced, or coveredby any othermaterial. 1 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint I herein alleges that the Respondent has violated Section 8 (a) (5)of the National Labor Relations Act, as amended, 61 Stat. 136, by refusing to bar-gain collectively with the Union, and Section 8 (a) (1) by said alleged refusal andby interrogating and threatening employees concerning their union affiliation andactivities and keeping such activities under surveillance.The answer denies the al-legations of unfair labor practices and sets up several defensesA hearing was heldbefore me at Houston, Texas, from June 11 to 17, 1953, inclusiveSeveral times at the hearing the Respondent's counsel appeared to charge theBoard with bad faith in this proceeding.2Although asked to do so, he did not ex-plain how that prejudiced the Respondent or relieved it of liability for any unfairlabor practices committed. In the absence of even an attempt to show the mate-riality of the bad faith so charged, I could not evaluate it within the issues beforeusThe question of materiality aside, that the Board's field examiner on January 9said a complaint would issue on the basis of the affidavits which the Union had(and after meetings with the Respondent and its attorneys) and that the invitationof January 14 by the Respondent's counsel to joint examination of the employeeswas rejected do not show bad faithThe Union's authorization cards had not beenshown to the Respondent, and the Board's representatives were under no oblieationto join with the Respondent to seek open disclosure or expression of employees' sym-pathiesIn possession of information obtained from both Employer and employees(the field examiner had access to such information), the Board felt warranted in pro-ceeding further, according to the field examiner as quoted by Herndon, the Re-spondent's general manager. It is not strange and certainly no evidence of badfaith if the Board did not want to identify all of the Union's supporters, or embar-rass them or jeopardize their position, by participation in an open examination ofall employees, or if the field examiner refused particulars of the Board's case.Fur-thermore, whatever the Board's reasons, it does not appear that examination of ad-ditional employees by the Board would affect the allegations included in the com-plaint that the Respondent refused to bargain and that certain individuals were in-terfered with; the examination of others by the Board or its representatives couldserve only to swell the allegations as far asa prima faciecase is concerned. (I donot assume that the Respondent had in mind a virtual hearing with examinationand cross-examination at the proposed session )Nor are the Board's machineryand methods to be determined in the manner proposed by the Respondent.Ihave here assumed, as was testified by Herndon, that the General Counsel haddecided to issue a complaint.The validity of the decision by the General Counselor his representatives to issue a complaint on the basis of what appeared to themto be sufficient evidence (as distinguished from the complaint itself) is not beforeme. It would be presumptuous for me to consider, in defense or criticism, theBoard's administrative processes.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT WITH REASONS THEREFORITHE RESPONDENT'S BUSINESS AND THE LABOR ORGANIZATION INVOLVEDItwas admitted and I find that the Respondent,3 a Texas corporation, with prin-cipal place of business in Houston, Texas, is engaged in the operation of Radio Sta-tionKTRH, which has been licensed by the Federal Communications Commission;that during the 12-month period ending March 1, 1953, the Respondent was whollyowned by The Houston Chronicle Publishing Company, a Texas corporation, whichpublishes, sells, and distributes The Houston Chronicle, a newspaper, that The Hous-The record indicates that in or about the middle of May 1953 the name of the Unionwas changed to National Association of Ri oadcast Employees and Technicians CIO(Such charge Naas also embodied in the ansmici as it separate defenseTo support it,the Respondent subpenaed the hoard's Subiegional Director ind a field eMiminciForthe reasons stated on the record, I granted the General Counsel's motions to revoke suchsubpenas3It appeals from the exhibits i eceived in evidence and I find that the charge was timelyservedFuitlim, the function of the charge is to give notice, and clearly the Respondenthas participated fully in the proceeding(SeeHarding College,99 NLRB 957 ) KTRH BROADCASTING COMPANY141ton-Chionicle has an average daily circulation of approximately 183,000 of whichapproximately 17,000 are shipped to points outside the State of Texas, and a Sun-day circulation of approximately 201,000 of which approximately 2,000 are shippedto points outside the State of Texas, that The Houston Chronicle Publishing Com-pany, in the conduct of its business, purchases raw materials in excess of $500,000annually that are shipped to its plant in Houston from points outside the State ofTexas, and uses news and feature services such as Associated Press, InternationalNews Service, New York Times, Chicago Tribune, Reuters, The New York DailyNews, The Chicago Daily News, and King Features, which collect their material inall parts of the country and transmit it to The Houston Chronicle in Houston, Texas,thatThe Houston Chronicle Publishing Company receives annually more than$250,000 in advertising fees from national advertiseis for advertisements whichoriginate outside the State of Texas; and that Respondent is affiliated with and uti-lizes and purchases programs from the Columbia Broadcasting System, and sellsnational and local advertising. I find that the Respondent is engaged in commercewithin the meaning of the Act. I also find that the Union is a labor organizationwithin the meaning of the Act11.THE UNFAIR LABOR PRACTICES1was impressed with the evident truthfulness of the several witnesses.Occasionalerror appeared to be the result of lapse of memory concerning details.Apparentexceptions which may here be noted were McDaniel's claimed inability to recall astraw vote and discussion which he had concerning it, and various references toSmith's duties; the latter himself appeared nervous at times and reluctant to givecomplete answersA. SupervisorsAlthough it was at no time admitted, it is clear both from the description of theirduties and from the references made to them by Herndon that Hiner, chief trans-mitter engineer, and Mullan, chief studio engineer, are supervisors within the meaningof the Act.A great deal of evidence was received in connection with the status of AssistantChief Engineer Smith, who became assistant chief on March 3, 1953.4 Some of itwas sufficiently contradicted or otherwise not credited 5 or, like statements of thework done by all of the engineers, does not indicate whether Smith occupied super-visory status. In this situation the extent of lank and file duties is not determinative;rather the extent, if any, to which he transcended those duties.Various witnesses testified that in many respects Smith performed the same func-tions as the other engineers, as did Mullan. In the event of a breakdown, the men onduty notified and were supposed to notify Smith or Mullan at home.McDanieltestified that "when the station took over the Junior Achievement, Mr. Smith wasasked to represent Mr. Mullan at one time as technical advisor to explain the op-erations of the technical department, engineering department . . . ," other repre-sentatives of the Respondent being other supervisors.McDaniel indicated further that Smith relieved Mullan when the latter was un-available, but he did not show that this occurred frequently or with any regularity.According to Parker, this occurred about once a month, sometimes more often.Sevier testified that Mullan hasn't "missed" any time since Maich 1952; he testifiedthatMullan took a 2-week vacation in 1952.More specific in this connection isSmith's testimony that in 1952 Mullan was absent on vacation, at a convention inChicago, and for other reasons approximately 30-35 days, during which time Smithtook over Mullan's position.(Smith has never hired or suspended anyone.)Hern-don testified that Mullan was away for a little over 3 weeks in all during 1952.Parker testified that Smith directs maintenance, sometimes telling the engineershow to make repairs, and at other times leaving it to them.During his cross-examination it was brought out that while instructions concerning dubbing or trans-scribing programs are generally issued by the program director, Smith tells the menwhen this should be done, and if more than one man is available selects the one todo it, as he decides which of several men are to perform maintenance and other work.Further, if there is any question about the dubbing, Smith asks the program director4 Smith testified that although Mullan had told him lie was in line for the job, his firstnotice that lie had been appointed came with the posting on the bulletin board of themenioiandum notice to all employees5 Such as McDaniel's testimony that Smith promised to recommend a raise for him, andthat his shift was changed by Smith before the latter became assistant chief engineer 142DECISIONSOF NATIONALLABOR RELATIONS BOARDor whoever has the necessary information whether there are special instructions.In general, according to Parker, Smith assigns men from one job to another; he tellsthem what to do and sometimes how to do it.According to Sevier, in Mullan's absence Smith tells him what his duties are andhas asked him to work overtime. Sevier testified on cross-examination that Smithassigns him to do work in the maintenance shop and occasionally to do tape workand checking tubes.Parkerson, called by the Respondent, testified that he carriesout instructions received from Smith, such as taping programs.Smith testified that, after he discussed the possibilities with Mullan, he made upthe schedule of shifts which was posted. In this connection certainly he effectivelyrecommended an important condition of employment as he "just worked on theschedule that [he] thought was workable, and then submitted it to Mr. Mullan for hisapproval."He testified that he sometimes relayed Mullan's instructions to the othermen.Smith attended a union meeting on January 3, 1953, at McDaniel's invita-tion, and later that day the latter asked him if he were going to join. (McDanieltestified that he also invited Herndon to this meeting; Herndon denied receiving suchan invitation.It appears also that McDaniel issued the invitations to the meetingof January 1, but did not include Smith.) 6As with Mullan and unlike the other studio engineers, who work on monthlyrotating shifts, Smith's hours are from 9 to 5 'i except during the vacation period, whenhe relieves the men on vacation seriatim.He was given a $10 increase when hewas appointed assistant chief engineer, and he receives $10-33 per week more thanthe other studio engineers.Unlike Mullan, he is on an hourly rate.Herndon ex-plained that he is a "senior senior," a strawboss, and is paid for his greater ex-perience and ability.Herndon also noted that in addition to certain nonsupervisoryelements, an assistant chief engineer oversees maintenance of equipment and "see[s]that" flaws are repaired or repairs them himself.The other engineers are paid undera seniority plan, three of them receiving top rates for maximum seniority under theRespondent's plan.In addition to seniority, the plan calls for attainment of certainlicenses.(Despite his long service, McDaniel was denied an increase because hehad not obtained the necessary license.)Admittedly, Smith's differential is notbased on seniority. It would appear that the additional factor in his case is theelement of authority, however, that authority is underrated.(There is no evidenceof greater ability, the second factor mentioned by Herndon, except where it is con-nected with authority, as when he tells men what to do and how to do it,supra.)Herndon testified that in connection with the Wage and Hour Law his attorneyhad classified Smith as a rank and file employee, the Respondent being "desirousof placing [its assistant engineers] at that time on a salary status," but that theywere therefore retained on an hourly basis.The attorney further advised that theirstatus under the instant Act was uncertain and that a Trial Examiner "might resolvetheir status either for or against [the Respondent], depending on evidence."TheRespondent thought that the assistant chief engineers might be classified as super-visors because they relieved the chief engineers when the latter were not available,"they were practically on call all the time," they had "grown into" a title, and theyreceived a higher rate of pay; "the fact that they performed the mere rank and fileduties might not be conclusive."Itappears that on December 30, 1952, Smith telephoned Parker and told himthatMullan wanted to see him; what Mullan said to Parker about the Union willbe considered,infra.The next day, Smith told McDaniel that Mullan wanted tosee him but was busy at the moment; a few moments later he told McDaniel thatMullan was ready. (This also was preliminary to discussion concerning the Union.)That Mullan told a supervisor to transmit the message to McDaniel is understandable.If Smith was not a supervisor, there is no explanation for Mullan's so using him.As noted,infra,Smith testified that he also relayed a statement which Herndonmade to him concerning McDaniel's union activities at another station; on thisoccasion,Herndon had not asked him to speak to McDaniel about it. (Herndonappears to have been at least as friendly as Smith was to McDaniel, and also asfriendly to McDaniel as he was to Smith were this to be evaluated on a personalbasis.)The very employment of Smith as it is admitted that he was here employed°Favara testified that, while "in [his] own mind" he knew that Smith and Mullan weresupervisors, and he was amazed to see the former at the meeting, he did not exclude himas "at timescompaniesagree to throw a supervisoi category into the union" ; and Smithtold him at coffee afterward "that lie didn't believe he would be in the unit, but on theotherhand lieknew all theboys and there wouldn't be any objection to it.7Those werealso his normalworking hours before rotation went into effect KTRH BROADCASTINGCOMPANY143suggestssuch apparent investiture of authority as would lead an employeeto regardhim as the representative of the Respondent. It "identified [him] with manage-ment in such a way as to cause the employees to look to [him] for guidanceregarding the Respondent'spolicies." 8An indication of Smith'sseeming status isfound in his testimony that in March 1952 Parker asked him to change his schedule.(Smith said that he could not change it and Parker then applied to Mullan.)About the last week in January 1953, Smith was told by Mullan to clean up theFM transmitter room.He thereupon threw themen's belongings into a heap onthe floor and posted a notice on the bulletin board directing them to remove whatthey wanted to keep, and advising that what remained would be thrown out, hestated that personal belongings would be restricted to study andreading materialnecessary for the work, and he "encouraged" the reading of the instructionmanualsand not extraneous publications.The memorandum did not declare the source ofSmith's authority; no question appears to have been raised in that connection, butonly to the substance of the notice. Its tone was authoritative and peremptory.(Itdoes not appear whether, when Mullan countermanded this notice,Smith'sauthority was questioned or his wisdomin exercisingit.)Whether Smith exceededhis authority in posting a memorandum or that memorandum, the action which hetook suggests the impression which he had concerning the authority granted to him.While it is unnecessary at this point and in this proceeding (as will appear,infra,in the consideration of the Section 8 (5) violation) to go beyond a finding that theRespondentis responsible for any interference by Smith, the issue ofhis status wasfully litigated, and I find from the credible and reliable evidence that he was in facta supervisorwithin the meaning of the Act.Less evidence was adduced concerning the status of Poage, the otherassistant chiefengineer.I find that the evidence does not indicate that he was a supervisor withinthe meaningof the Act although Herndon placed him "in the same category as" Smith.(As noted,supra,Herndon referred to Smith as a straw boss, not a supervisor.)9B.Outline of eventsIn orabout the month of September 1952 McDaniel initiated activitieslooking tothe organization of the engineers.Between December 18 and 30, eightengineerssignedunion authorization cards.Favara, national representative for the Union, arrived in Houston early on January2, and that morning, with Parker and McDaniel, called on Herndon. Favara made aclaim of majority representation in the engineering department, Herndon answeredthat he would have to prove it, and Favara ieplied that he would at a Board election.He statedthat he did not have the cards with him. Favara at this time also declaredthat he had heard that Mullan had interfered with union activities, and he asked thatthe Respondent see to it that Mullan desist from such interference.To this Herndonreplied that he had no knowledge of such interference, that in any event it was withoutthe Respondent's authorization, and that he would instruct Mullan to discontinue it.Mention was made of arrangement for a consent election, but Herndon said that hewould like to have his attorney present, and a meeting was scheduled for that after-noon.Favara thereupon filed the eight authorization cards at the Board's office inHouston, together with a petition for election.10That afternoon Favara and the two engineers met with Herndon and Huggins, hisattorney.The matters mentioned that morning were again discussed.Huggins askedwhat the Union's position was with respect to whether the chief and assistant chiefengineerswere in the unit discussed (describedinfra),and Favara replied that theywere to be included if they were not supervisors. It was agreed to await Boardprocedures for an election.On January 7 Favara and Hardesty, assistant regional director for the CIO, calledon Herndon. They informed him that they had withdrawn the representation peti-tion because the Respondent's interference, threats, and promises prevented a freeelection; also that they had picked up the signed cards at the Board office, and wereprepared to show them to Herndon.Herndon refused to accept the cards or to agree8Harrison Steel SheetCo , 94 NLRB 81 See also I?,CJUnderwear Co , Inc,101NLRB 299 Cf Stein-WayClothing Company103 NLRB 13149The record indicates that there is no paiallelism between the status and duties ofHiner and Poage at the transmitter, and llullan and Smith in the studioHiner lives inthe transmitter building and is available almost alwaysPeihaps because of his distancefrom the studio and top management, he appears to exercise greater authority thanMullan11 Case No. 39-RC-548 (not reported in printed volumes of Board Decisions and Orders). 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDto a payroll cross-check; he refused to see the cards,which were offered to him, butasked for another meeting,which his attorney could attend.Favara stated that theUnion was thinking of filing unfair labor practice charges, and Herndon, withoutagreeing that there had been any interference,again declared that it had not beenauthorized by the Respondent.By arrangement,Favara,Hardesty,and the two engineers met the next daywith Herndon,Huggins, and Vickery, another attorney.Favara stated that he wasprepared to show by the cards or any other method agreeable to the Respondentthat the Union represented a majority of the engineers.Huggins declared thatthe only way was by an election,and that the Respondent would bargain if theUnion were certifiedFavara replied that interference,implemented by the Re-spondent's executives,prevented a free election,and that the Union was going tofile unfair labor practice charges because of such interference,since there couldbe no election and the Union was being denied recognition.Huggins suggested anexchange of letters stating the parties' relative positions,and Favara 11 sent a let-ter 12 in which he stated-After further consideration of the matter,I have decided that such an exchangeof letters would be meaningless,in view of the fact that you definitely statedthat your position would remain unchanged after such an exchange of lettersand that you only desire such a letter for your records.You further statedthatyour refusal to grant recognitionby a card-check would not be altered bysaid letters and therefore our positions have been made clear.On January 9 the Respondent filed with the Board a representation petition 13which recited the Union's request for recognition as bargaining representative andtheRespondent's refusal, both on January 8.Thereafter and on March 11 theRegional Director notified the Respondent that he was dismissing its petition forthe reason that the instant complaint had been issued and as more fully set forthin that letter.The Respondent then appealed to the Board,and was advised onMarch 30 that the Board had decided that the Regional Director was warrantedin dismissing the petition.C. The alleged independent violations of Section 8 (a) (1)On December 30, Mullan asked Parker whether he was in favor of the Union,told him that the engineers would not get a pension,Christmas bonus; or sick leaveif the Union came in, and inquired further how many had signed cards and whetherthe cards had been turned in to the Board.Such interrogation and threat con-stitute interference,restraint,and coercion within the meaningof the Act.On or about that same day Mullan asked Sevier whether he had signed a unioncard,and told him that he had"better take into consideration[his] pension and[his] bonus,whether or not [he] will get it if this station goes union. . . . Al-though Sevier denied that the latter statements constituted threat of loss, whetherthere was a threat is perhaps a conclusion which the witness is not to draw beyondthe pointof theeffect on him;he was not asked whether there was interferencewith his organizational activities.He did latertestify thatin mid-January the menii Various points which were labored at the hearing need not be here considered, evenat the risk of appeasing to have overlooked themTo cite an example, Favara testifiedon cross-examination that lie and Hardesty composed this letterHardesty in his cross-examination testified that he did not recall participating in the letter, and that he knewof it and talked with Favara about it, but did not help write it If discrepancy be foundhere, Favara's testmnony concerning the various material items concerning which he testi-fied has not been challenged by the Respondent17The Respondent's counsel at no time indicated chat lie attached significance to Favara'sstatement on cross-examination, that the Union had decided not to make a demand tobargain because the Respondent had clearly said that it would not recognize the Union(In the face of this testunonv, I do not credit McDamel's statement that Favara said liewas icady to sit down and negotiate ) NVithout undeitaking to pass upon issues whichhave not been raised, I note here only that, if it be found that there was interference andan unlawful refusal of iecognition, demand to bargain may be unnecessary in the lightof an anticipatory refusal(Favara testified that on January 8 Huggins and Herndonsaid that the Respondent would bargain if the Union were certified ) See alsoinfra,atfootnote 30'3Case No 39-RAT-19 (not reported in printed volumes of Board Decisions and Orders). KTRH BROADCASTINGCOMPANY145were afraid to take a straw ballot lest they lose the bonus.14But in any event,the law is settled that the issue is whether given actstendto interfere regardlessof the fact of interference in the situation.15Fuither interference is found inMullan's "follow up" inquiry of Sevier on January 3 as to how the Union wascoming along.The instance last cited, like seveial others to be noted, is a violation of the Actwhether it be considered as part of the larger pattern of interference or as anunfair labor practiceper se.Interrogation and inquiry concerning union activityare prohibited by the Act 16Nor, under the express terms of the Act, does itmatterwhether questioning constitutes or contains a threat.Whether or notthere be a threat is material under the statute only in connection with the expressionof views, argument, or opinion. Such expression is permitted by the Act althoughitmay interfere with lawful concerted activities.But the Act does not similarlyauthorize inquiries.Questions are not expressions of opinion; on the contrary,they look to expression and commitments by employees.To listen to an expres-sion of opinion is one thing; to be called upon to reply quite another.Whereorganizational activity is followed by inquiries, there will be a tendency to avoidsuch activity and thus be spared the inquiries and the necessity for reply.The interference was repeated when, also on or about December 30, Mullan askedParkerson whether he had signed a union card and why he thought they need a union.Mullan continued his campaign on December 31, telling Parker and Byrd that iftheUnion came in they would not get the pension, Christmas bonus, or sickleave; and asking McDaniel, after reference to the latter's activities at anotherstationwith which we are not here concerned, whether he knew anything aboutunion organization at the Respondent's station, whether he had anything to do withit.and how many had joined, and telling him that if a union got in the pension andbonus would be lost and all privileges such as McDaniel's in getting off early wouldbe terminated. as would the opportunities of working on their own sets and pur-chasing material at wholesale rates.IfMullan's interference was "on his own" and without the Respondent's sanction,as Favara testified that Herndon declared, and if the latter cautioned Mullan beforeJanuary 2 and "repeatedly" thereafter, the Respondent's liability for such inter-ference was not lessened. (To the extent that the effect of such instructions is ma-terial, I note Herndon's testimony that "through the years" supervisors had been in-structed and, referring toMullan, "clear back to '49 . .. he was very definitelyinstructed."Patently, such instructions were insufficient eitherper seor becausethey did not adequately take into account Mullan's persistence )One may notein this connection Herndon's testimony that "Mr. Mullan felt that at least half ofhismen in town would not vote for the union, and in his opinion had not signedcards."The circumstances of this conversation between Herndon and Mullan arenot set forth, but it is a fair presumption that the discussion and Mullan's expressedopinion were based on his inquiries or, conversely, prompted such inquiries.TheRespondent's connection with the questioning of its employees is clear aside fromthe accepted principles of agencyFinally, there is the additional relevant and un-contradicted testimony that, when McDaniel told Herndon what Mullan had said onthe morning of December 31, Herndon "wouldn't confirm it or deny it."The latter conversation was initiated by McDaniel, who had been promised assist-ance by Herndon in selling a fence to another station and who now inquired furtherabout that matter; in reply, Herndon appears to have indicated that he would nothelp because of McDaniel's organizational activities.Unlike the denial of benefitsprovided by the Respondent, this reflected a personal relationship over which ithad no control, it certainly could not direct Herndon to help McDaniel sell the fence,nor could it here be ordered to do so. I find no violation in this incident.The conversation continued with Herndon declaring his understanding that someof the men had signed with the UnionHis inquiries concerning how many hadsigned and why constituted further interference. I credit Herndon's testimony thatMcDaniel suggested that Herndon meet with the men, and that McDaniel issued14The effect of the Respondent's interference may also be considered as we note Parker'sand Herndon's testimony that Thornton, who in November had suggested getting in touchwith the Union, declared on January 1 that although he had signed a card he would voteagainst the Union15GoodallCompany,80 NLRB 814 That an individual's constancy supports bin underaffliction renders that affliction no less illegal ; else we should have the alternatives ofrestraint so effective as to limit discovery, or a reaction so bold as to bar a finding ofinterference16The Jackson Press, Inc,96 NLRB 897,SJi acuseColoiPress, Inc,103 NLRB 377 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe invitations to attend the meeting, which was held on January 1; I do not creditMcDaniel's testimony that Herndon asked him to "get the boys together . . . tokeep them from going to such drastic extremes as a union."McDaniel appearedhere to be exaggerating Herndon's reliance upon him.Orr, the Respondent's president, came in at this point, was informed of the dis-cussion, and asked McDaniel how many men had signed cards, in which union, andwhat the cards provided.Here was continued interference.17On the morning of January 1, Herndon met with 10 of the engineers. (One manwas out of town, and the 2 chief and 2 assistant chief engineers likewise did notattend.)Herndon asked what some of the grievances were, and suggested the possi-bility of "sav[ing them] . . . from having to pay dues," and of keeping the Unionout.While under different circumstances an employee's invitation might justifydiscussion of grievances during an organizational campaign, Herndon's remarkswere part of the Respondent's plan to avoid the bargaining process; his remarks werenot limited to what was covered by the invitation, as he connected possible adjust-ment of grievances with exclusion of the Union.When mention was made that men had been threatened with loss of benefits ifthe Union came in, and during discussion of their grievances, Herndon declared thatit is against the law to threaten or promise but that the union members at theChronicle (referred tosuprain the description of the Respondent's business) haveneither bonus nor pension plan.This is true, but Herndon's implication was not.Given an alternative to such benefits, the employees at the Chronicle "decided to takethem in other forms," additional weekly compensation among others. The questionhere was whether the men would suffer loss by having a union: the implication wasthat they would.Herndon told the truth, but not the whole truth when, having under-taken to reply, he was under obligation to do so,18 as well as state to employees thatthey can be discharged if they join a union, having in mind but omitting to state thequalification "for cause."The words used have a clear import, effect, and tendency,and I find that Herndon's statement constituted interference, restraint, and coercionin the exercise of rights under the Act.19The Respondent's counsel argued that a union's promise justifies an employer'sthreat or warning of loss.The threat is as coercive as is a union's threat in obtaininga majority.The difference between a union's promise 20 of benefit and an employer'swarning of loss is apparent on realization that a statement purporting to indicate onlythe natural result of give and take in collective bargaining may be coercive whenmade by one "who has the power to change prophecies into realities." 21Before he left the meeting with the employees, Herndon indicated the possibilityof rotating shifts and arranging different vacation schedules, and he asked them toconsider thoroughly before they organized.Any violative promises in these remarkshave not been alleged, and I find no unfair labor practice in this connection.McDaniel testified that earlier on the morning of January 1 Smith "came runningback" into the control room and said, "Mac, lay off the union thereThey will getyou at all cost.They are out to get you." Smith, explaining that he did not clearly17Aside from the interference found in the conversation between Herndon, Orr, andMcDaniel, the General Counsel claims further violation in the fact that the door to Hern-don's office was locked at the time and no incoming calls permitted.McDaniel charac-terized those conditions as "offensive" and "like being behind an iron curtain " This wasnot included in the complaint with its allegations of interrogation, threats, and surveil-lance.Further, it does not appear that McDaniel was in this manner physically or other-wise iestiained or that the seclusion was imposed against him. It would seem not thathe was kept in, but that others were kept out; a condition which he might have over-come or certainly tested by going out or at least trying to do so. Such restraint as wasexercised on him by the discussion has been found. I find that the Respondent did notviolate the Act by the seclusion during this meetingis CfLutecak v United States,344 U S 604, where in a wholly different situation theSupreme Court affirmed criminal convictions of conspiracy to defraud on the basis ofstatements which were true on their face but carried "implications of a state of factswhich were not in fact true."1° The implication of causal relationship between union membership and loss of benefitswas reflected in Sevier's testimony that Herndon said that the union men at the Chroniclelack the benefits which the KTRH men enjoy "being as [the latter] are nonunion" ; andin Parkerson's testimony "that there had been cases in the Chronicle where men weren'treceiving their Christmas bonus as a result of or because they were union."20 Such promises constitute "unobjectionable preelection propaganda "ShirlingtonSupermarket, Inc., et at,106 NLRB 66621N. L It B. v W. C. Nabors Company,196 F. 2d 272 (C. A. 5) KTRH BROADCASTING COMPANY147recall this discussion, testified that he told McDaniel "maybe he was getting a littlebit too active in the union activities";and that some men at another station were"complaining because of him calling over there so often and worrying them aboutit,22and [he] suggested [McDaniel] not call over there."He testified that he wasfriendly with McDaniel and that his purpose in saying this to McDaniel was to keepthe latter "on friendly terms with the other boys in the profession around town."McDaniel himself was uncertain whether Smith was threatening him or, as a friendrelaying a threat.Considering his admittedly uncertain recollectionof this incident,I find that Smith, who did not deny McDaniel's version, said the Respondent was outto get McDaniel, and that the element of threat was here involved.Even if Smithwas trying to help McDaniel, transmission of a threat made by the Respondent, byone for whose activity the latter is responsible constitutes an unfair labor practiceby the Respondent.Two days earlier McDaniel had told Smith that a majority of the men had joinedthe Union. Smith asked which union it was and how many men had joined, andadded that he was glad since if the others received an increase, he would alsoWhere,as here, an employee broaches the subject of union membership as apparently nothingmore than a topic of conversation, it cannot be reasonably urged that a supervisormust maintain an arms-length attitude and that he violates the Act by an inquirylimited as this was and followed by an expression of his own satisfaction with thesituation.I find no interference here.As for Smith's presence and participation at the union meeting early in the morningof January 3 and the discussion which followed, he attended on McDaniel's invitation,as noted,supra,and was guilty of no unlawful surveillance.Parkerson testified that about January 5 or 6 Orr came into the control room andasked, "What is this I hear about the union, Ed?" Parkerson continued: "Well, ItoldMr Orr that it was really a mess and that as far as I was concerned, I had beenconvinced23 in thelast few days, since theunion manhad been here, that they didn'thave, didn't seem to have much to offer us; and that actually, I felt like I could dobetter bargaining for myself, or as a group with the fellows, without a union." Ifind that Orr was guilty of unlawful interference.As its first separate defense the Respondent alleged in its answer that on January19, it delivered to each employee a disavowal of "any and all coercive or unlawfulstatements or actions by any of its supervisory employees or other officers," whichdisavowal"was sufficient to clear the atmosphere for a fair election and to purgeRespondent of any responsibility for isolated and casual remarks, if any, of question-able meaning that may have been uttered by any of its minor supervisory employees."The purported disavowal was signed by Orr.Disavowal by one who has previously himself interfered, could hardly exculpate;rather, the interference may minimize the disavowal.At any rate, the disavowal onJanuary 19 could not undo the earlier refusal to bargain, foundinfra,and the eventswhich culminated in refusal. "Behold, how great a matter a little fire kindleth!"Thus not only did the disavowal not "clear the atmosphere"with respect to state-ments made,which were neither isolated nor casual,nor of questionable meaning(the distinction suggested by "minor" supervisory employees is interesting), but it didnot make amends for the refusal to bargain.As the supervisors were no independent"volunteers" for whom the Respondent could disclaim responsibility, so is the letterof January 19 no Yalu River behind which sanctuary is to be found. (Were we toconsider the nature and form of the disavowal, it would be pertinent to note that noaction was shown to have been taken against the supervisors who interfered.)On January 14 the Respondent's counsel by letter invited Board representativesto attend a meeting at which he would interrogate employees "within the boundsof proper inquiry" concerning the charge filed, the employees to be tendered to theBoard for interrogation. (The invitation was not accepted.)Such invitation doesnot exculpate the Respondent from violations previously committed and as foundherein.As for inquiries made by the Respondent on January 14, the General Counselconcedes that the Respondent may properly prepare to meet charges against it; hehas not made any showing that the Respondent on that occasion went beyond lawfulpreparation.D. The alleged violation of Section 8 (a) (5)1.The appropriate unitThe complaint alleges an appropriate unit consisting of all engineers and/or tech-nicians, except supervisors, employed at the Respondent's studio and transmitter.22 Ilcindon had so infoinied Smith23Whether as a result of the interference, he did not state. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe answer admits that allegation, but alleges that the Respondent had not beennotified and was in honest doubt as to the persons alleged to be included in such unit.No question was raised at any time concerning the inclusion of all of the Respon-dent's engineers-technicians 24Exclusion of supervisors is usual and follows theAct, it remained only to determine which individuals were in fact supervisors, aquestion which does not prevent recognition of the appropriate unit. In connectionwith the charge of refusal to bargain, we can also consider whether, although theunit noted was appropriate, it was so unclear to the Respondent as to raise a good-faith doubt.Here, not only is the clarity of the description of the unit material, butwe note that the Respondent itself urged its appropriateness in the petition which itfiled on January 9 for an election.25Nor is there any question of understandingbeing attained at some intervening moment* the argument of "uncertainty andhonest doubt" in this connection was, despite such filing, raised at and throughoutthe hearing although Herndon testified that he had no doubt that the "eleven rankand file men" were in the unit and that Hiner and Mullan were not, he did notknow whether the assistant chief engineers were in it.The unit admittedly consistsof 11 to 13 men, depending on whether either or both of the assistant chiefs areincludedHerndon testified that Favara told him on the morning of January 2 "he had signedcards that would authorize him to represent our technical employees, and did I wishto recognize the fact."At the second meeting, that afternoon, Favara did not "saywho he claimed to represent." Further according to Herndon, Favara on January 7said that he represented a majority of the technical employees, but Herndon wouldnot agree to recognize the Union because he doubted whether or not it representedamajority.On January 8 the Respondent stated again that it felt that the Uniondid not have a majority, and the Respondent refused to check its payroll files againsttheUnion's cards.All of this indicates that whatever the basis for any allegeddoubt, it was not the unit.Herndon clearly stated the Respondent's position with respect to the unit:. . there was just no definition of the unit at all, as to who was in it."Also,Favara "never said who the men wereHe never said how many of them he rep-esented..He just said a majority of your technical employees." Favara "neveridentified the individual men by names [and Herndon doesn't] know until yet whohe claimed signed cards "The question here was not the appropriateness of theunit, but whether given individuals were included in such unit.The unitin practiceisdefined, and for good reason since individuals come and go, by reference to jobs;whether a given individual performs a certain job is then determined, sometimes byagreement, sometimes after an election.The Respondent's uncertainty whetherSmith and Poage were in the unit did not lessen the appropriateness of the unit; 26its interference prevented orderly procedure in the representation case.Not only did the parties agree on the unit hereinafter described, but there was infact no need or likelihood that it "would be [further] determined by the Boardanyhow prior to the election..The parties were in agreement and had goneas far as the Board would go prior to election: there was no real issue concerningan appropriateunit.I find that the following classification of employees at theRespondent's studio and transmitter constitutes an appropriate unit (as declaredby the Union, Respondent, and General Counsel) for the purposes of collectivebargaining:All engineers-technicians, exclusive of supervisors as defined in the Act.2.The majorityand the refusal to bargainThe Union,with 8 cards in a unit of 12,27 did in fact represent a majority onDecember30.28(As Sevier testified,most of the men wanted the Union and knewthat they hadto sign cards first to get an election.)A representation decision once21 it appears to be better form and clearer to the unuutiated to use the term "engileer-technicinns" rather than "engineers and/or technicians." "Engineer ' and "technician"are interchangeable teensThe unit is theiem described as "All engineers and/or technicians employed at thestudio and 1 ransmitter " The number of employees therein declared to be in the unit is 11.ao According to the Respondent's counsel, if "Poage is a rank and file employee, theunion's description of the unit..is per se erroneous"arEleven to thirteen in the Respondent's contemplation21The Respondent s early knowledge of union activities is attested to by its interferencenoted sicpra.The General Counsel and the Respondent moved to conform the pleadingsto the pioof as to dates KTRH BROADCASTING COMPANY149made is conclusive of majority or lack of it for a reasonable period, and certainlyuntil circumstances indicate the contrary without unlawful interference.Althoughexistence of majority may be material in the absence of a formal decision, anemployer, otherwise not interfering and with a good-faith doubt of majority, mayinsiston an election.Here there was no formal decision of majority.Duringthe period when any claim of majority could be questioned and an election sought,employees could repudiate a prior stand in favor of or against the Union. In fact,a Board-conducted election is the means for secret and uncoerced decision regardlessof prior promise or other commitment.But the Respondent by its acts preventeda fair election and uncoerced decision, and the majority noted is both material anddeterminativeThe Union requested recognition on January 2 and again on January 7 and 8.The campaign of interference waged between December 30 and January 1, and onJanuary 3 and January 5 or 6 indicates that the Respondent's expressed doubt wasnot in good faith and therefore constitutes an unlawful refusal to bargain 29Undersuch circumstances the Respondent could not require an election and certificationas a condition precedent to bargaining with the Union.30Any doubt could have been relieved if without interference the Respondent hadpermitted operation of the regular election procedureIn this connection I notethe testimony that Orr, when he was informed by McDaniel that the Union repre-sented a majority, remarked on the advisability of a repudiation letter.The basis for doubt, as testified to by Herndon, was the statements by 2 employeesthat they had changed their mind and would vote against the Union, by 2 othersthat they had not signed cards, and by Mullan and Hiner that they were certain orbelieved that the men would not support the Union; and also the fact that Favara hadnot originally shown the cards and later withdrew his petition.31If the evidence indicates majority prior to or at the time of the interference, suchmajority is presumed to have continued.To hold otherwise would be to rewardthe Respondent for its interference,32 and effectively to block organizational activi-ties and election procedures. I find that since December 30, 1953, the Union hasbeen the representative for the purposes of collective bargaining of a majority ofthe employees in the unit. I further find that the Respondent's demand on January2 that the Union prove its majority (as well as the later insistence on a Board-con-ducted election) was not made in good faith, and that the Respondent thereby un-lawfully refused to bargain.3.The alleged subsequent repudiationThe Respondent offered in evidence a letter dated February 13, 1953, copy ofwhich was received by the Board and the Union, which was signed by 6 employees,3 of whom had signed cards for the Union, and which declared that they did not de-sire representation by the Union and that those who had signed cards were revokingthe same.CitingFranks Bros. Company v. N. L.R. B,33 I rejected the exhibiton the ground that a loss of majority which occurs after an unfair labor practicedoes not relieve the employer from the necessity to bargain.Any such loss isascribable to the Respondent's unfair labor practices.That the loss of majority is"certified to" by a repudiation letter does not lessen the violation already committedor relieved from the obligation incurred and in fact imposed as of the moment itwas so incurred.34Nor does the cards' provision (specifically cited) for revocation or Favara's state-mentthat he would go elsewhere if a majority did not want the Union affect the situ-ation.Revocation of cards and majority choice must be free from interference.29Inter-Cstij Adccrtuung Company ofCieensboro,N. C, Inc,89 NLRB 1103;Cummer-Graham Conipamy,90 NLRB 72230Pollock,Mall Co ,101 NLRB 227 See footnote12, supra3MAs noted .supra,these was no bona fide doubt based on uncertainty concerning theappropriate unit33 For example, it was brought out by the Respondent that Byrd got "pretty mad aboutthe union filing unfair jabot practice charges "SeeWestTexas Utilities Company, lee,85 NLRB 1396 See also footnote 37,infra.39321U S 702 See alsoCittlin Charlotte Bag Company,95 NLRB 1159,PoultryEnterprises,Incorpoi ated,102 NLRB 21131Whethei,as Favai a stated,the mtei ference had nnpaiied the Union's original advan-tage, or as Ilaidesty described or interpreted his statement Favara said that the interference had destroyed the Union'smajority, is thus of no significance in this connection 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent,however, citing various cases,urges that the repudiation is de-terminative despite the earlier unfair labor practices.The cases so cited are gen-erally distinguishable.InN. L.R. B. v. Aldora Mills35 the union'smajority wasfound almost 6 years before the court'sopinion issued.The respondent was theredeclared to have "acted in the utmost good faith."The instant Respondent urges thatits good faith in refusing to bargain is immaterial as contributing to the alleged lossof majority and repudiation.The facts inN. L.R. B. v. Cherokee Hosiery Mills 36are different from those here.There not only did the employer acquiesce in the designation of the union and bargainwith it on its demand,but the court held that the acts which led to the loss of major-ity were not attributable to the employer. In the instant case the refusal to bargain,since as found it was not in good faith,was wrongful when made; and it follows thatunder such circumstances"a requirement that union membership be kept intact[pending a hearing].would result in permitting employers to profit from theirown wrongful refusal to bargain." 37A finding that the Respondent interfered with, restrained,and coerced its employeesand unlawfully refused to bargain warrants a finding, and I do so find,that such inter-ference, restraint,coercion,and refusal were made manifest in and tended to causethe repudiation letter, and that such letter is attributable to such violations.To holdotherwise would be to ignore the natural course of events after such violations andto permit the Respondent to profit from its own wrongful acts.InN. L. R. B. v. Vulcan Forging Company 38andMid-Continent Petroleum Cor-poration v.N. L. R.B.,39 the issue was the employees'right to repudiate the unionabsent "any unfair labor practice or unfair conduct by the respondent;and there wasno allegation or evidence of any unfair labor practices prior to the repudiation of theunion by the employees."TheMid-Continentcase notes the distinction clearly be-tween the facts in those cases and the instant situation,citingFranks Bros.Nor isN. L. R. B. v. Ray Brooks,40the last case cited by counsel in this connection,any morehelpful to the Respondent.It follows then that what thereafter occurred to inspire repudiation is not materialto the unfair labor practices already established.(Further, since the repudiation isnot charged against the Respondent as an unfair labor practice, its third defense thatthe Board was responsible for such repudiation is irrelevant.The Respondent woulddefend itself against a charge which has not been made.)The issue here is not em-ployees' rights to join unions and to withdraw from them either under the terms ofthe Act or by express provision of any valid agreement.Such rights are conceded.The question is rather whether an employer may interfere with such rights.Whereinterference occurs, employees'choice is no longer free,and subsequent repudiationischargeable to the employer.Certainly, statements by employees when the em-ployer has interfered and threatened are not that free expression which the Actcontemplates.It is to be noted that no claim has been made of coercion in obtaining the Union'smajority(One signatory was allegedly told that he had to sign to get a Board elec-tion.)It does not appear that the Union obtained its majority by improper meansor that the Respondent,at the time of refusal to bargain,thought it had.41The situation here may briefly be summarized as follows:1.The Union on December 30 represented a majority2.Learning of the organizational activities, the Respondent interfered,thus pre-cluding resort to an election as a means of determining the majority(Such inter-ference would have warranted the Board'srefusal to conduct an election; and ifinformation concerning the interference were received after an election held, an ordersetting the election aside.Certification would thus no longer be available.)3.The interference indicates that the denial of recognition of the Union as majorityrepresentative and the insistence on an election were not based on a bona fide doubtof majority,but were prompted by a desire to avoid the Respondent's obligationsunder the Act.From the findings in the first two items,this third follows not onlyas a reasonable conclusion but also as a proper means of safeguarding organizationalactivities and the proper administration of the Act.°197F 2d265 (C A 5).86 196 F 2d 286 (C A 5).37Franks Bros Couipanat v38 188 F 2d 927 (C A 6).39204F 2d613 (C A 6).46 204 F 2d 899(C A. 9).N. L R. B.,321 U S. 702.See alsosup?a,at footnote 32.41 SeeApex Toledo Corporation,101 NLRB 807. KTRH BROADCASTING COMPANY1514. Straw ballotingA straw ballot was started by some of the union supporters on or about January6 or 7 with the object of getting a unanimous vote for the Union if the majorityfavored it.How many or which men voted does not appear,the balloting was ob-jected to and never completed.In connection with a straw vote considered aboutthe end of January, it will be noted that Parkerson and Thornton,who wanted totake a straw vote and to"vote [the Union]out," 42 were displeased by the filing ofthe unfair labor practice charge herein and were afraid that they might lose thebonus and pension plan.Sevier testified that the men were afraid to proceed withthe later straw ballot lest they lose these benefits.Here we must recall Herndon'sthreat of January 1, and the other interference found.If subsequent loss of majority is attributable to the Respondent,who would thenbe found to have unlawfully refused to bargain, it becomes unnecessary to determinewhether in fact or when the majority was lost:a fortiorithe refusal would be unlaw-ful were the majority maintained.As for any claim of subsequent disaffection due to the Union's withdrawal of theelection petition and the filing of the charge herein, these as seen resulted from theunfair labor practices found, and we do not concern ourselves with subsequent lossof majority or the immediate reason therefor.For the reasons stated above,we heredetermine whether the Respondent committed unfair labor practices as alleged;on the one hand the Respondent is not charged with subsequent unfair labor prac-tices, and on the other hand later events flowing from the violations found cannotexculpate the Respondent from such violations.43(The record indicates the Respon-dent's attempts to go into such subsequent matters to show "why did the union lose itsmajority if it ever had one.")III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II, above, occurring in connec-tion with the operations described in section 1, above, have a close, intimate,and sub-stantial relation to trade, traffic,and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.IV.THE REMEDYSince it has been found that the Respondent has engaged in and is engaging in cer-tain unfair labor practices affecting commerce,I shall recommend that it cease anddesist therefrom and take certain affirmative action in order to effectuate the policiesof the Act.It has been found that the Respondent refused to bargain collectively with theUnion thereby interfering with, restraining,and coercing its employees.I shall there-fore recommend that the Respondent cease and desist therefrom and also, upon re-quest, bargain collectively with the Union with respect to wages, hours,and otherterms and conditions of employment,and embody in a signed agreement any under-standing reached.It has been further found that the Respondent, by threats and interrogation,inter-fered with, restrained,and coerced its employees in violation of Section 8 (a) (1) ofthe Act. I shall therefore further recommend that the Respondent cease and desisttherefrom.Because of the nature and extent of the unfair labor practices found herein,I shallrecommend that the Respondent cease and desist from in any manner infringingupon the rights guaranteed in Section 7 of the Act.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.National Association of Broadcast Engineers and Technicians,CIO (also knownasNational Association of Broadcast Employees and Technicians,CIO), is a labororganization within the meaning of Section 2(5) of the Act.2.All of the Respondent's studio and transmitter engineers-technicians,exclusiveof supervisors as defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.12Pai kerson testifiedthathe voted against the Union;Thornton did not say.4' This to some extent repeats whathas already beensaid concerning subsequent events.Although the question was raised iepeatedly and in different ways at the hearing, I havenot treated it as a saluteto beieturned at each meeting379233-56-vol.113-11 152DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.National Association of Broadcast Engineers and Technicians, CIO, was, onDecember 30, 1952, and at all times since has been the exclusive representative withinthe meaning of Section 9 (a) of the Act, of all employees in the aforesaid unit forthe purposes of collective bargaining.4.By refusing to bargain collectively with National Association of Broadcast En-gineers and Technicians, CIO, as the exclusive representative of the employeesin the appropriate unit, KTRH Broadcasting Company has engaged in and is en-gagingin unfair labor practices within the meaning of Section 8 (a) (5) of the Act.5.By such refusal to bargain and by interrogating and threatening its employeesconcerning union affiliation and activities, thereby interfering with, restraining, andcoercing its employees in the exercise of rights guaranteed in Section 7 of the Act,the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.6.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]org-Warner CorporationandInternationalUnion, United Auto-mobile,Aircraft and AgriculturalImplementWorkers ofAmerica, CIOandLocal No. 979, of the International Union,United Automobile Workers of America, AFL, Party to theContract.Case No. 13-CA-1685. July 13, 1955DECISION AND ORDEROn March 22, 1955, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that Respondent cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto. Thereafter the Respond-ent, the Charging Union, hereinafter called the CIO, and the Partyto the Contract, hereinafter called the AFL, each filed exceptions tothe Intermediate Report.The Respondent and the AFL each filed abrief and the CIO filed a statement in support of the IntermediateReport, in which it also preserved certain exceptions to rulings of theTrial Examiner.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and for the reasons set forth below has decided to dismissthe complaint in its entirety.'The Trial Examiner found that the Respondent violated Sections8 (a) (1) and (2) of the Act by including the prospective employeesof its newly established transmission department in building B within'The Respondent's request for oral argument is hereby denied as the record and briefsadequately present the issues and the positions of the parties.113 NLRB No. 18.